Motion by respondent for leave to resettle order of *736this court dated February 15, 1977, which reversed an order of the Supreme Court, Kings County, dated February 27, 1976 "on the law and the facts”, reinstated a jury verdict and remanded the case to the Criminal Term for sentence. Motion granted; decision and order of this court, both dated February 15, 1977, are amended by striking therefrom the words "and on the facts” from the decretal paragraphs. Hopkins, Acting P. J., Martuscello, Latham, Rabin and Hawkins, JJ., concur.